DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 17 of the Applicant Remarks, filed on 11/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yin et al. (US 2021/0211738) further in view of Lainema (“CE7-related: Joint coding of chrominance residuals”).

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Specification does not support individual structure for each functionality claimed element.  Specification describes these routines as software embodied in a structure of a processor: see paragraphs 0008-0009 and 0012-0013 in the publication version.  Thus, the claimed devices in claims 38-39 are interpreted to be embodied on a processor.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 1-6, 18-23, 27-28, 38 and 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 18, 38 and 40 teach the limitation “wherein the second inverse residual modification function sets the second inverse modified chroma residual data equal to a value divided by 2, where the value is equal to 0 minus the decoded modified chroma residual data.”  It is unclear where in the specification as-originally filed said limitation is taught.  The instant disclosure does not disclose any expression or formula explaining the teaching of said limitation. Dependent claims 2-6, 19-23, 27-28 are rejected for at least their dependence of the independent claims 1, 18, 38 and 40. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lainema (“CE7-related: Joint coding of chrominance residuals”) cited in IDS.
As per claim 10, Lainema discloses a method of encoding video data, the method comprising: applying a residual modification function to first chroma residual data of a block of the video data and second chroma residual data of the block to generate modified chroma residual data, wherein the residual modification function sets the modified chroma residual data equal to a value divided by 2, where the value is equal to the first chroma residual data minus the second chroma residual data (see section 2, New function is applied to generate joint residual data; On the encoder side the average of positive Cb residual and negative Cr residual are used as the joint residual: resJoint = (resCb – resCr) / 2); 
encoding the modified chroma residual data, wherein encoding the modified chroma residual data comprises, after applying the residual modification function to the first chroma residual data and the second residual data, applying a forward transform to the modified chroma residual data to convert the modified chroma residual data from a sample domain to a transform domain, and wherein the first chroma residual data is associated with a first chroma component and the second chroma residual data is associated with a second chroma component (Abstract, a chrominance residual coding mode where a single joint residual block is used to describe the residuals of both Cb and Cr blocks in the same transform unit. When joint residual mode is active, the indicated joint residual is added to the Cb prediction block and deducted from the Cr prediction block. Bitstream syntax and decoding process for the joint residual follow those of the Cb In the encoder side the algorithm uses average of the positive Cb residual and negative Cr residual as the input to the transform and quantization process)4Application Number 16/810,680Response to Office Action mailed August 25, 2021.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim(s) 29, 39 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lainema (“CE7-related: Joint coding of chrominance residuals”) in view of Yin et al. (US 2021/0211738) hereinafter “Yin”.
As per claims 29, 39 and 41, arguments analogous to those applied for claim 10 are applicable for claims 29, 39 and 41; however, Lainema does not explicitly disclose an encoder using a memory for storing video data and one or more processor for executing the claimed methods. 

  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the coding/decoding method of Lainema in Yin’s coding/decoding system. The decoding process for the joint residual mode is asserted to be less complex than decoding individual residuals for the chrominance channels (Lainema; Abstract). 

13.	Claim(s) 1-6, 11-14, 18-23, 27-28, 30-33, 37-38 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yin et al. (US 2021/0211738) in view of Lainema (“CE7-related: Joint coding of chrominance residuals”).
As per claim 1, Yin discloses a method of decoding video data, the method comprising: 
generating decoded modified chroma residual data by applying an inverse transform to convert a first set of transform coefficients of a block of the video data from a transform domain to a sample domain (fig. 2D, output of             
                
                    
                        Q
                    
                    
                        -
                        1
                    
                
            
         &             
                
                    
                        T
                    
                    
                        -
                        1
                    
                
            
        ); 
However, Yin does not explicitly disclose after generating the decoded modified chroma residual data, applying a first inverse residual modification function to the decoded modified chroma residual data to generate first inverse modified chroma residual data for a first chroma component, wherein the first inverse residual modification function 
after generating the decoded modified chroma residual data, applying a second inverse residual modification function to the decoded modified chroma residual data to generate second inverse modified chroma residual data for a second chroma component, wherein the second inverse residual modification function sets the second inverse modified chroma residual data equal to a value divided by 2, where the value is equal to 0 minus the decoded modified chroma residual data; and 
reconstructing the block of the video data based on the first inverse modified chroma residual data and the second inverse modified chroma residual data. 
		In the same field of endeavor, Lainema discloses after generating the decoded modified chroma residual data, applying a first inverse residual modification function to the decoded modified chroma residual data to generate first inverse modified chroma residual data for a first chroma component, wherein the first inverse residual modification function sets the first inverse modified chroma residual data equal to the decoded modified chroma residual data (section 2, New function is applied to generate the value of Cr residual… wherein crResiPel[y*crStride + x] = -cbResiPel[y*cbStride + x]);
after generating the decoded modified chroma residual data, applying a second inverse residual modification function to the decoded modified chroma residual data to generate second inverse modified chroma residual data for a second chroma component, wherein the second inverse residual modification function sets the second inverse modified chroma residual data equal to a value divided by 2, where the value is equal to 
reconstructing the block of the video data based on the first inverse modified chroma residual data and the second inverse modified chroma residual data (fig. 2D of Yin shows reconstruction 275 of chroma residual components and it is going to be based on the first inverse modified chroma residual data and the second inverse modified chroma residual data as taught by Lainema, in the case Lainema’s joint residual mode is used by Yin’s coding/decoding system).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the coding/decoding system of Yin by using joint residual mode of Lainema. The decoding process for the joint residual mode is asserted to be less complex than decoding individual residuals for the chrominance channels (Lainema; Abstract). 
As per claim 2, Yin and Lainema disclose the method of claim 1, wherein reconstructing the block comprises: adding the first inverse modified chroma residual data to first predicted chroma data to obtain first reconstructed chroma data of the block; and adding the second inverse modified chroma residual data to second predicted chroma data to obtain second reconstructed chroma data of the block (Yin: fig. 2d, reconstruction 275 and paragraph 0145 ; see Introduction in Lainema).
claim 3, Yin and Lainema disclose the method of claim 1, wherein the method further comprises: determining whether to apply the first inverse residual modification function or a third inverse residual modification function to the decoded modified chroma residual data to generate the first inverse modified chroma residual data; and determining whether to apply the second inverse residual modification function or a fourth inverse residual modification function to the decoded modified chroma residual data to generate the second inverse modified chroma residual data (Yin: paragraph 0117-0118 and 0120, the forward picture reshaping block (210-1), and the forward residue reshaping block (210-2), for inter slices, reshaping is applied to the prediction residuals…which applies the forward reshaping to one or more of the color components… If there is no reshaping enabled (path 305), then encoding (335) proceeds as known in prior-art encoders (e.g., HEVC). If reshaping is enabled (path 310), then an encoder may have the options to either apply a pre-determined (default) reshaping function (315), or adaptively determine a new reshaping function (325) based on a picture analysis (320) (e.g., as described in FIG. 4)). 
As per claim 4, Yin and Lainema disclose the method of claim 3, wherein: determining whether to apply the first inverse residual modification function or the third inverse residual modification function comprises determining, based on one or more characteristics of the block, whether to apply the first inverse residual modification function or the third inverse residual modification function to the decoded modified chroma residual data to generate the first inverse modified chroma residual data; and determining whether to apply the second inverse residual modification function or the fourth inverse residual modification function comprises determining, based on the one or more  If there is no reshaping enabled (path 305), then encoding (335) proceeds as known in prior-art encoders (e.g., HEVC). If reshaping is enabled (path 310), then an encoder may have the options to either apply a pre-determined (default) reshaping function (315), or adaptively determine a new reshaping function (325) based on a picture analysis (320) (e.g., as described in FIG. 4)). 
As per claim 5, Yin and Lainema disclose the method of claim 4, wherein the characteristics of the block include one or more of: whether a slice or tile that contains the block is an intra type or an inter type, whether current picture referencing is used with the block, whether a dual or shared coding tree is used with the block, dimensions of the block, or an aspect ratio of the block (paragraph 0117,… an Intra/Inter Slice switch allows switching between the two architectures depending on the slice type to be encoded; see also fig. 4). 
As per claim 6, Yin and Lainema disclose the method of claim 3, wherein: determining whether to apply the first inverse residual modification function or the third inverse residual modification function comprises determining, based on data signaled in a bitstream, whether to apply the first inverse residual modification function or the third  the following new normative blocks are added to a traditional block-based decoder: a block (250) (reshaper decoding) to reconstruct a forward reshaping function and an inverse reshaping function based on the encoded reshaping function parameters (207)…receiving a coded bitstream (122) comprising one or more coded reshaped images in a first codeword representation and metadata (207) related to reshaping information for the coded reshaped images). 
As per claims 11-14, the claims are related to an encoding method opposite to the decoding method of claims 3-6; therefore, arguments analogous to those applied for claims 3-6 are applicable for claims 11-14; in addition, Yin discloses an encoding method/apparatus opposite to the decoding method/apparatus (see fig. 2A).  The same motivation of claim 1 is applied to claims 11-14.
As per claims 18-23, arguments analogous to those applied for claims 1-6 are applicable for claims 18-23; in addition, Yin discloses a memory for storing video data and one or more processor for executing the claimed methods (paragraph 0220).
claim 27, Yin discloses a display configured to display decoded video data (see fig. 1A). 
As per claim 28, Yin discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (paragraph 0055).
As per claims 30-33 and 37, the claims are related to an encoding device opposite to the decoding device of claims 11-14 and 28; therefore, arguments analogous to those applied for claims 11-14 and 28 are applicable for claims 30-33 and 37; in addition, Yin discloses an encoding device (fig. 2A) including a memory for storing video data and one or more processor for executing the claimed methods (paragraph 0220).
As per claims 38 and 40, arguments analogous to those applied for claim 1 are applicable for claims 38 and 40; in addition, Yin discloses using a computer readable medium and one or more processor for executing the claimed methods (paragraph 0220).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482